IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
LAVAR HENDERSON,
Petitioner,

v. Civil Action No. 3:18cv105

TRACY RAY,
Warden, Sussex 11 State Prison,

Respondent.
MEMORANDUM OPINION
Petitioner Lavar Henderson, a Virginia inmate, brings this petition for a writ of habeas
corpus pursuant to 28 U.S.C. § 2254 (the "‘§ 2254 Petition”).' (ECF No. l.) Tracy Ray. Warden
of the Sussex ll State Prison, filed a Motion to Dismiss (the “Motion to Dismiss”), (ECF No. 5)
and Rule 5 Answer, (ECF No. 6), and Henderson responded, (ECF No. 8.) Accordingly, the
matter is ripe for disposition. The Court dispenses with oral argument because the materials
before it adequately present the facts and legal contentions, and argument would not aid the

decisional process. For the reasons that follow, the Court will grant the Motion to Dismiss.

 

l Section 2254(a) states in relevant part:

The Supreme Court, a Justice thereof`, a circuit judge, or a district court shall
entertain an application for a writ of habeas corpus in behalf of a person in
custody pursuant to the judgment of`a State court only on the ground that [she or]
he is in custody in violation of the Constitution or laws or treaties of the United
States.

28 U.S.C. § 2254(a).

l. Factual and Procet_iural Background

A. Factual Background

The Virginia Court of Appeals summarized the facts underlying the judgment that
Henderson now challenges:

[O]n July 19, 2013, Detective Lindsey Wallace and Sergeant Michael
Alston executed a search warrant at a house rented by appellant. Wallace found
appellant in a bedroom located to the right as they entered the house. Other adults
were in the house, including Mickel Fletcher, who was in a bedroom next to the
kitchen.

Wallace asked appellant “if there was anything illegal in the house that
[she] needed to know about,” and appellant replied, “No.” Outside of appellant’s
presence, Sergeant Alston told Wallace that he found heroin in the kitchen.
Appellant responded, “What you found is all that’s here.” When Wallace pressed
appellant further, he told her that “there was heroin in the kitchen,” that it
belonged to Fletcher, and that he saw Fletcher put it in the kitchen.

Further, appellant told Wallace that he drove to Philadelphia the day
before, July 18, 2013, to pick up Fletcher and bring him to Richmond. Appellant
said that, as they drove to Virginia, Fletcher asked appellant if he knew anything
about “train,” meaning heroin. Appellant told Fletcher he knew people in
Richmond that Fletcher could sell heroin to once they retumed. Appellant told
F letcher that he “could put [Fletcher] in contact with those people for the purpose
of selling heroin."' Appellant also told Wallace that he knew there was heroin in
the car while they were driving “somewhere in Delaware [or] lvlaryland, prior to
entering Virginia." Appellant told her he had sold cocaine or "powder” in the
past, but that he is not a “large drug dealer.”

'l`he total weight of the heroin recovered from the kitchen was 55.8 grams.
An expert witness in the street-level distribution of narcotics testified that the
value of the recovered heroin was between $5,000 and $6,000. According to the
expert, the quantity was inconsistent with personal use based on the quantity of
heroin, its value, baggies found in the kitchen, and the fact that appellant never
made a statement that the heroin was for personal use.

At trial, appellant offered a different account. He testified that he did not
retrieve Fletcher from Philadelphia on July 18, 2013. He stated he was not aware
of anyone bringing heroin into his residence in the relevant time frame, and he did
not know whether or not Fletcher sold heroin. Appellant also testified he told
Wallace he was not aware of the presence of anything illegal in the residence and
that that was the extent of their conversation

(Hende)'son v. Commomi»'eal!h, No. 1225-14-2, at 1-2, (Va. Cir. Ct. Apr. 22, 2015), ECF
No. 1-5.)

B. Procedural Histog

On November 4, 2013, a grand jury indicted Henderson for transporting or distributing
one ounce or more of a controlled substance and unlawfully possessing with the intent to
distribute a controlled substance after having been convicted of a like offense on a prior
occasion. (Indictments 1-2, ECF No. l-l .) Henderson pleaded not guilty to the drug charges
and proceeded to a bench trial. The Circuit Court for the City of Richmond (the “Richmond
Circuit Court”) convicted Henderson on both counts. (Trial Tr. Jan. 30, 2014 127-28, ECF No.
1-2.) On June 20, 2014, the Richmond Circuit Court sentenced Henderson to five years
imprisonment for each offense.2 (Sent. Order l, ECF No. 1-3.)

1. Henderson’s Direct Appeals

Henderson appealed his convictions to the Court of` Appeals of Virginia (the "Court of
Appeals”) arguing that the evidence at trial did not sufficiently support his convictions because
the Commonwealth failed to prove that he possessed one ounce or more of heroin when he
entered Virginia on July 18, 2013; or that he personally intended to distribute it. (Pet. Appeal 3,
ECF No. 1-4.) On April 22, 2015, the Court of Appeals, finding the evidence sufficient for each

count, affirmed Henderson’s conviction. (Henderson v. Commonwealth, No. 1225-14-2 (Va.

 

2 Records indicate that Henderson is no longer in custody. Nonetheless, his release does
not moot his petition. ln his § 2254 Petition, Henderson asks the Court to vacate his convictions
and sentences. (§ 2254 Pet. 1). Additionally, Henderson asks this Court to address the portion
of Henderson’s sentence suspended by the Richmond Circuit Court. Because Henderson
challenges his convictions and a portion of his sentence remains suspended, sufficient collateral
consequences exist for this suit to continue. See Spencer v. Kemna, 523 U.S. l, 7 (1998) (“Once
the convict’s sentence has expired, however, some concrete and continuing injury other than the
now-ended incarceration or parole-some ‘collateral consequence’ of the conviction_must exist
if the suit is to be maintained.”).

L»J

Cir. Ct. Apr. 22, 2015), ECF No. 1-5.) The Supreme Court of Virginia denied in an unpublished
order Henderson’s appeal of the Court of Appeals’ affirmance (Hendersrm v. Commcmweallh,
No. 150792 (Va. Nov. 9, 2015), ECF No. 1-6.)

2~ MM

On November l, 2016, Henderson, acting pro se, filed a petition for a writ of habeas
corpus pursuant to Virginia Code § 8.01-6543 (the “State Habeas Petition”) in the Richmond
Circuit Court (the “State Habeas Court”). In the State Habeas Petition, Henderson asserted that
his trial counsel provided ineffective assistance because she did not move to suppress certain
statements he made, and that appellate counsel failed to use DNA evidence to support the
argument that Henderson did not possess the drugs. (State Habeas Pet. 8, ECF No. 1-7.)
Henderson argued the “totality of evidence, without the consideration of the statements, which
should have been suppressed, show that there is no sufficient evidence to convict.” (State
Habeas Pet. 10, ECF No. 1-7.)

The Commonwealth moved to dismiss the State l~labeas Petition. The Commonwealth
argued first that Henderson’s ineffective assistance of trial counsel claim regarding his counsel’s
decision not to file a motion to suppress lacked merit. (Mot. Dismiss 5, ECF No. 1-8.) 'l`he
Commonwealth noted that the "record, including the trial transcript, demonstrates [that] at 8:07
a.m. on July l9, 2013, ‘before [they] began a discussion of anything,’ Detective Wallace read
Petitioner his rights under Mi)'anda v. Arizona, 384 U.S. 436 (1966).” (Mot. to Dismiss 5 (first

brackets added; second brackets in original).) The Commonwealth asserted that the record

 

3 Section 8.01-654 provides the procedural vehicle for bringing a petition for habeas
corpus in a Virginia court: “The writ of habeas corpus ad subjiciendum shall be granted
forthwith by the Supreme Court or any circuit court, to any person who shall apply for the same
by petition, showing by affidavits or other evidence probable cause to believe that he is detained
without lawful authority.” VA. CODE § 8.01-654(A)(1).

4

further showed Henderson told the detective that he understood his rights and "admittecl to police
that he was aware there was heroin in his house, and that he knowingly transported it into the
Commonwealth from out-of-state for the purpose of facilitating its sale.” (Mot. Dismiss 5.)

The Commonwealth similarly argued that Henderson’s ineffective assistance of appellate
counsel claim lacked merit when Henderson faulted counsel "f`or not arguing the DNA evidence
on appeal.” (Mot. Dismiss 6.) The Commonwealth averred that the absence of Henderson’s
DNA from the heroin did not establish his innocence, particularly because the Commonwealth
obtained Henderson’s conviction based on a constructive possession theory. (Mot. Dismiss 7.)
'l`he Commonwealth also noted that, “at the appellate stage, the evidence is viewed in the light
most favorable to the Commonwealth as the prevailing party below.” (Mot. Dismiss 7.) Thus,
according to the Commonwealth, appellate counsel did not act unreasonably given the standard
of review. (Mot. Dismiss 6-7.)

The State Habeas Court denied Henderson’s request for an evidentiary hearing and
denied his State Habeas Petition. (Hendersrm v. Herring, No. CLl6-4886, slip op. at l; ECF No.
1-10.) Henderson appealed, and on November 16. 2017, the Supreme Court of Virginia refused
Henderson’s petition for appeal after finding no reversible error. (Denial l, ECF No. l-l l.)

On February 14, 2018, Henderson filed the § 2254 Petition in this Court. Henderson
argues that no rational trier of fact could have found that he committed the essential elements of
each crime beyond a reasonable doubt, and that the state court rendered decisions based on an

unreasonable application of federal law or contrary to federal law. Henderson asks the Court to

U\

grant his petition, "set[] aside his convictions and sentences," or hold “an evidentiary hearing at
which he can present evidence to further support his claims.”4 (§ 2254 Pet. 25.)
II. Applicable Constrair_lts Upon Habeas Review

To obtain federal habeas relief, at a minimum, a petitioner must demonstrate that she or
he is “in custody in violation of the Constitution or laws or treaties of the United States.” 28
U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
further circumscribes this Court’s authority to grant relief by way of a writ of habeas corpus.
Specifically, “[s]tate court factual determinations are presumed to be correct and may be rebutted
only by clear and convincing evidence." Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)
(citing 28 U.S.C. § 2254(e)(l)). Additionally, under 28 U.S.C. § 2254(d), a federal court may
not grant a writ of habeas corpus based on any claim that a state court adjudicated on the merits
unless the adjudicated claim:

(l) resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the
Supreme Court of the United States; or,

(2) resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court proceeding

28 U.S.C. § 2254(d). Section 2254(d) further requires federal courts to limit their analysis of the
state habeas court’s decision “to the law as it was clearly established by the Supreme Court at the
time of the [state habeas] court’s decision.” Williams v. Slz'rling, 914 F.3d 302, 31 1 (4th Cir.
2019), as amended (Feb. 5, 2019) (intemal quotation marks, alterations, and citation omitted).

A decision is “contrary to” clearly established law “‘if the state court applie[d] a rule that

contradicts the governing law set forth in’ Supreme Court cases, or ‘confront[ed] a set of facts

 

" In the Motion to Dismiss, Ray agrees that Henderson exhausted the claims in his
petition “for purposes of federal habeas corpus review.” (Mot. Dismiss 6, ECF No. 7.) Ray does
not challenge the timeliness of Henderson’s claims. (See Mot. Dismiss; 28 U.S.C. § 2244(d).)
ln any event, the Court reviews the substance of each claim.

6

that are materially indistinguishable from a [Supreme Court decision] and nevertheless arrive[d]
at a result different from [that] precedent.”’ ld. at 31 1-12 (quo!ing WiIIiams \'. Taylor, 529 U.S.
362, 405-06 (2000)). A decision is an "unreasonable application” of clearly established
Supreme Court law if the state court “correctly identifie[d] the governing legal rule but applie[d]
it unreasonably to the facts of a particular prisoner’s case.” Id. at 312 (quoting Tay[or, 529 U.S.
at 407-08). 'l`he Supreme Court has emphasized that the question “is not whether a federal court
believes the state court’s determination was incorrect but whether that determination was
unreasonable_a substantially higher threshold.” Schriro v. Landrigan, 550 U.S. 465, 473
(2007) (citing Taylor, 529 U.S. at 410). ln other words, "a litigant must show that the state
court’s ruling was so lacking in justification that there was an error well understood and
comprehended in existing law beyond any possibility for fairminded disagreement." Law[or v.
Zook, 909 F.3d 614, 626 (4th Cir. 2018) (internal quotation marks and citation omitted).

ln assessing a state prisoner’s habeas claims, the court must look to “the last reasoned
decision of a state court addressing the claim.” Woodfolk v. Maynara', 857 F.3d 531, 544 (4th
Cir. 2017) (intemal quotation marks omitted and citation omitted).

III. Analysis

In the § 2254 Petition, Henderson presents the two claims he raised on direct appeal
challenging the sufficiency of the evidence. He also brings the two claims he raised in his State
Habeas Petition regarding trial and appellate counse|’s alleged ineffective assistance Henderson
first contends that the Commonwealth failed to prove beyond a reasonable doubt that he
transported one ounce or more of heroin into Virginia. (§ 2254 Pet. l l.) Second, Henderson
asserts the Commonwealth failed to prove beyond a reasonable doubt that he possessed heroin

with the intent to distribute. (§ 2254 Pet. 14.) Third. Henderson argues he suffered ineffective

assistance of counsel because his trial attomey did not move to suppress certain statements that
he made to Detective Wallace, adding that the State Habeas Court’s denial of this claim was
contrary to, and an unreasonable application of, federal law. (§ 2254 Pet. 16-17, 22.) Fourth,
Henderson claims appellate counsel rendered ineffective assistance when counsel did not use
DNA evidence to support his argument that the Commonwealth lacked evidence to show he
possessed heroin with the intent to distribute it, also adding that the State Habeas Court’s denial
of this claim was contrary to, and an unreasonable application of, federal law. (§ 2254 Pet. 22.)

The Court concludes that, on this record, a rational trier of fact could find that Henderson
committed each Virginia drug of`fense. The Court further finds that the State Habeas Court’s
denial of Henderson’s claims was not contrary to, nor an unreasonable application of, federal
law. See 28 U.S.C. § 2254(d). Because the record before the Court demonstrates that sufficient
evidence supports Henderson’s convictions and that trial and appellate counsel did not provide
ineffective assistance, the Court will grant Ray’s Motion to Dismiss and dismiss the Petition.

A. Sufficiengy of the Evidence

A federal habeas petition warrants relief on a challenge to the sufficiency of the evidence
only if “no rational trier of fact could have found proof of guilt beyond a reasonable doubt.”
Jackson v. Virginia, 443 U.S. 307, 324 (1979). 'l`he relevant question in conducting such a
review is whether, “after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Id. at 319 (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)). The critical inquiry
on review of the sufficiency of the evidence to support a criminal conviction is “whether the
record evidence could reasonably support a finding of guilt beyond a reasonable doubt.” Id. at

318. The Jackson standard “must be applied with explicit reference to the substantive elements

of the criminal offense as defined by state law.” Wilson v. Greene, 155 F.3d 396, 406 (4th Cir.
1998) (quoting Jackson, 443 U.S. at 324 n. 16).

Under Virginia law, to sustain a conviction for possession of a controlled drug, "it is
generally necessary to show that the accused was aware of the presence and character of the
particular controlled substance and that he consciously and intentionally possessed it.” Womack
v. Commonwealth, 255 S.E.2d 351, 352 (Va. 1979). As the Virginia Supreme Court has held,
possession may be proved by "evidence of acts, declarations or conduct of the accused from
which the inference may be fairly drawn that he knew of the existence of narcotics at the place
where they were found.” Ritter v. Commonwealth, 173 S.E.2d 799, 806 (Va. 1970).

In this case, the Commonwealth sought a conviction for transporting heroin5 and argued
that Henderson constructively possessed the drug. Constructive possession is generally a factual
issue that must be established by evidence of the acts, declarations, and conduct of the accused.
Ritter, 173 S.E.2d at 807. As the Virginia Supreme Court has explained, "[p]ossession and not
ownership is the vital issue. Possession may be joint or several. 'l`wo or more persons may be in
possession where each has the power of control and intends to exercise control jointly.”
Smallwood v. Commonwealth, 688 S.E.2d 154, 157 (Va. 2009) (internal quotation marks and
citation omitted).

Virginia law further directs courts to consider the totality of the circumstances that the

evidence discloses to resolve possession issues. Bira’song v. Commonwealth, 560 S.E.2d 468,

 

5 In a prosecution under Virginia Code § 18.2-248 or Virginia Code § 18.2-248.01, the
Commonwealth must prove that a defendant either possessed or transported a controlled
substance in Virginia with the “intent to . . . distribute.” Seke v. Commonwealth, 482 S.E.2d 88,
89-90 (Va. Ct. App. 1997). To prove Henderson guilty of transporting heroin with the intent to
distribute, Virginia law required the Commonwealth to prove that he transported one ounce or
more of heroin “into the Commonwealth by any means with intent to sell or distribute [it].” VA.
CODE § 18.2-248.01.

470-71 (Va. Ct. App. 2002). To establish constructive possession, the prosecution may show
that the accused exercised dominion or control over the illegal substance. Gillis v.
Commonwealth, 208 S.E.2d 768, 771 (Va. 1974). Establishing ownership or occupancy of the
location in which the drugs are found is also probative of possession. Glasca \'. Commonwealth,
497 S.E.2d 150, 155 (Va. Ct. App. 1998), aff'd, 513 S.E.2d 137 (Va. 1999). "'Although mere
proximity to drugs is insufficient to establish possession, it is a circumstance which may be
probative in determining whether an accused possessed such drugs.” Ia’. (citing Brown v.
Commonwealth, 421 S.E.2d 877, 882 (Va. Ct. App. 1992) (en banc)).

Finally, to support the convictions in this case, Virginia law required the Commonwealth
to prove the petitioner’s intent to distribute the drugs seized. “Intent necessarily must be proved
by circumstances." Hunter v. 'ommonwealrh, 193 S.E.2d 779, 780 (Va. 1973) (noting several
circumstances that the trial court could consider for intent, including drug quantity and
packaging); see also Patterson v. Commonwealth, 213 S.E.2d 752, 753 (Va. 1975) (“Because
direct proof is often impossible . . . intent may be shown by circumstantial evidence.).
“Existence of the intent, however, cannot be based upon surmise or speculation." Parterson, 213
S.E.2d at 753 (citing Taylor v. Commonwealth, 150 S.E. 2d 135, l4l (Va. 1966)).

l. The State Court Did Not Unreasonably Determine That the Record
Evidence Sufficiently Supports Henderson’s Conviction F or

Trans ortin Heroin

Here, the state court did not unreasonably determine that the sufficiency of the evidence
supported a finding of guilt beyond a reasonable doubt regarding the drug transportation charge.
(Henderson v. Commonwealth, No. 1225-14-2 (Va. Cir. Ct. Apr. 22, 2015), ECF No. 1-5).) The
state court of appeals summarized the trial court’s findings, which this Court recited above. In

sum, the state appellate court found that the evidence showed Henderson drove to Pennsylvania

10

to pick up Mickel Fletcher. On the drive back to Virginia, Henderson spoke with F letcher about
selling heroin. Henderson also learned about heroin located in the vehicle, and therefore he
knew as he reentered Virginia that he was transporting heroin in his vehicle. (Id.) Henderson
watched F letcher bring the heroin into Henderson’s house and place it in the kitchen. ([d.) The
officers subsequently recovered the heroin from Henderson’s kitchen when executing a search
warrant. (Jan. 30, 2014 Trial Tr. l 1-12, 16-17. ECF No. 1-2.) This evidence, established at trial
and affirmed on appeal, satisfied the elements of Virginia’s drug transportation offense.
Henderson argues, however, that the Commonwealth rested its drug transportation case
solely on circumstantial evidence and that he did not know the specific "quantity or the number
of bags” of heroin. (§ 2254 Pet. at 13.) But that is of no moment; trial courts and juries are
permitted to draw reasonable inferences from circumstantial evidence. See lnge v. Procunier,
758 F.2d 1010, 1013 (4th Cir. 1985) (“[A]lthough the evidence against petitioner was
circumstantial, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.”). And Virginia law makes clear that circumstantial evidence may
support the Commonwealth’s constructive possession theory of prosecution. See, e.g.,
Smallwood, 688 S.E.2d at 157 (a “statement that circumstantial evidence must exclude every
reasonable theory of innocence is simply another way of stating that the Commonwealth has the
burden of proof beyond a reasonable doubt”). Moreover, officers collected physical evidence
from Henderson’s house and the Commonwealth presented trial testimony from Detective
Wallace explaining that Henderson told her about the drive back from Pennsylvania and the
heroin, which directly linked Henderson to the physical evidence seized. (Jan. 30, 2014 Trial Tr.

10-27, ECF No. 1-2). Because a rational trier of fact could have found Henderson’s actions

11

satisfied the drug transportation elements on this evidence, this Court must afford the state court
decision deference and dismiss this claim.
2. The State Court Did Not Unreasonably Determine That The Record
Evidence Sufficiently Supports Henderson’s Conviction For
Possession With Intent T0 Distribute Heroin

Similarly, the state court did not unreasonably determine that the sufficiency of the
evidence supported a finding of guilt beyond a reasonable doubt regarding the possession with
intent to distribute charge. (Henderson v. Commonwealth, No. 1225-14-2 (Va. Cir. Ct. Apr. 22,
2015), ECF No. 1-5.) The state court of appeals summarized the trial court’s findings, which as
noted earlier, this Court recited above. ln sum, the state appellate court found that Henderson
“concede[d] in his petition that it is undisputed that [he] discussed helping Fletcher sell whatever
quantity of heroin he had with him in the car on their trip back to Virginia from Pennsylvania.”
(Id.) Henderson also told Fletcher that he knew people who would buy heroin. (Jan. 30, 2014
Trial Tr. 18-19, ECF No. 1-2). Furthermore, Henderson transported the heroin and stored it in
his kitchen, the quantity of heroin indicated that it was intended for distribution, and Henderson
never stated the heroin was for personal use. (Henderson v. Commonwealth, No. 1225-14-2 (Va.
Cir. Ct. Apr. 22, 2015, (ECF No. 1-5.)

Henderson argues, however, that his knowledge that Fletcher “had brought heroin into
the car does not constitute possession and does not constitute intent to distribute.” (§ 2254 Pet.
15.) Henderson further contends that DNA evidence did not link him to the drugs, and that no
evidence showed that he “attempted to exercise dominion and control over the drugs at all
times.” (§ 2254 Pet. 16.) But "[f]ederal review of the sufficiency of the evidence to support a

state conviction is not meant to consider anew the [trial court’s] guilt determination or to replace

the state’s system of direct appellate review.” Wilsan, 155 F.3d at 405-06 (citation omitted).

12

And Henderson overlooks other evidence-some of which is necessarily circumstantial--that
shows his intent to distribute. This evidence includes his statements to Detective Wallace, the
drug quantity, the location of the drugs, and the fact that he transported the drugs to Virginia to
facilitate their sale. (Hendersan v. Commonwealth, No. 1225-14-2 (Va. Cir. Ct. Apr. 22, 2015).)
The mere absence of Henderson’s DNA from the seized drugs does not outweigh the evidence
linking Henderson to the heroin. As a result, Henderson does not meet the rigorous standard
required of sufficiency of the evidence claims brought on collateral review. Wilson, 155 F.3d at
405-06. Because a rational trier of fact could have found the elements of possession with intent
to distribute on this evidence, this Court must afford the state court decision deference and
dismiss this claim.

B. Ineffective Assistance of Counsel

“A prisoner petitioning for habeas relief based on ineffective assistance of counsel must
meet two components: a petitioner must show that counsel’s performance was deficient, and that
the deficiency prejudiced the defense.” Stirling, 914 F.3d at 312 (internal quotation marks,
alterations, and citation omitted). “To establish deficient performance, a petitioner must
demonstrate that counsel’s representation ‘fell below an objective standard of reasonableness.”’
Id. at 312-13 (quoting S!rickland v. Washington, 466 U.S. 668, 688 (1984)). In doing so, the

656

petitioner must overcome the strong presumption’ that counsel’s strategy and tactics fall
‘within the wide range of reasonable professional assistance.”’ Burch v. Corcoran, 273 F.3d
577, 588 (4th Cir. 2001) (quoting Strickland, 466 U.S. at 689).

To prove prejudice. the petitioner must “show that there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Slrickland, 466 U.S. at 694. A petitioner does not suffer prejudice if his or her counsel failed to
make an objection considered meritless under current governing law. R()driguez v. Bush, 842
F.3d 343, 346 (4th Cir. 2016). In analyzing ineffective assistance of counsel claims, it is not
necessary to “determine whether counsel’s performance was deficient before examining the
prejudice” issue. S!rickland, 466 U.S. at 697.

Similarly, to prevail on a claim of ineffective assistance of appellate counsel, a petitioner
must show that counsel’s representation was objectively unreasonable and that a reasonable
probability exists that, but for the attomey’s error, he or she would have prevailed on his or her
appeal. Smith v. Rabbins, 528 U.S. 259, 285-86 (2000) (citing Strickland, 466 U.S. at 687-91,
694). Appellate counsel need not assert all nonfrivolous issues on appeal, “but rather may select
from among them in order to maximize the likelihood of success on appeal.” Smith, 528 U.S. at
288. Reviewing courts must presume that in determining which issues to appeal, appellate
counsel selected those issues most likely to afford relief. See, e.g., id.

l. The State Habeas Court Did Not Unreasonably Apply Federal Law
When Denying Henderson’s Ineffective Assistance of Trial Counsel
M

Henderson first contends that, without the statements he made to Detective Wallace, the
Commonwealth “could only show that heroin was found in the kitchen of Mr. Henderson’s
house, where several other adults were also staying.” (§ 2254 Pet. 17.) Henderson asserts that
“a reasonably competent defense attorney would have realized that suppression of Mr.

Henderson’s statements was crucial to his defense.” (§ 2254 Pet. 18.) Because his trial counsel

did not move to suppress his statements, Henderson argues this deficient performance prejudiced

him. (§ 2254 Pet. 16-17.)

14

Henderson presented this ineffective assistance of counsel claim to the State Habeas
Court. That court denied the claim in a summary, unpublished order. (Henderson v. Herring,
No. CL16-4886, slip op. at 1.)

When, as here, there is no reasoned state-court decision on the merits, the federal

court must determine what arguments or theories could have supported the state

court’s decision; and then it must ask whether it is possible fairminded jurists

could disagree that those arguments or theories are inconsistent with the holding

in a prior decision of this Court. lf such disagreement is possible, then the

petitioner’s claim must be denied.
Sexton v. Beaudreaux, 138 S. Ct. 2555, 2558 (2018) (internal quotation marks, alterations, and
citations omitted).

Because the record before the Court supports the State Habeas Court’s determination, this
Court will dismiss Henderson’s ineffective assistance of trial counsel claim. First, the trial
transcript shows that on July 19, 2013, at 8:07 a.m., Detective Wallace issued Miranda warnings
to Henderson before he made any statements. (Jan. 30, 2014 Trial Tr. 16, ECF No. 1~2). As a
result, moving the court to suppress Henderson’s statements would likely have been fruitless.
Trial counsel does not provide ineffective assistance when deciding not to make an objection
considered meritless under current governing law. Radriguez, 842 F.3d at 346. 'l`he Court finds
nothing unreasonable in trial counsel’s actions here.(’

Second, in raising this claim, Henderson contradicts his trial testimony and the sworn
statements that he made in his State Habeas Petition, in which he asserted that he did not make
“any statements” to Detective Wallace. (State Habeas Pet. 10; Jan. 30, 2014 Trial Tr. 93-94.)

But in this § 2254 Petition, Henderson argues that he “was not advised of his rights” before

making the incriminating statements, which created a “clear basis on which to suppress the

 

6 Moreover, “the failure to file a suppression motion does not constitute per se
ineffective assistance of counsel.” Kimmelman v. Morrision, 477 U.S. 365, 384 (1986).

15

statements.” (§ 2254 Pet. 10, 18.) Because Henderson contradicts himself, not only does he fail
to show that his trial counsel’s representation fell below an objective standard of reasonableness,
his argument also lacks credibility.

Third, Henderson asserts in his § 2254 Petition that “there was no showing that any
waiver of rights was knowing, intelligent, and voluntary.” (§ 2254 Pet. 21.) Henderson,
however, did not give the state court the opportunity to adjudicate this issue, particularly after
denying at trial that he made any statements to Detective Wallace. See CuIIen v. Pinholster, 563
U.S. 170, 182 (2011) (stating that section 2254(d)(1) directs federal courts to focus "`on what a
state court knew and did”). Given Henderson’s conflicting arguments regarding whether he
made statements at all, as indicated in his trial testimony and his State Habeas Petition,
fairminded jurists could find on this record that trial counsel did not render ineffective assistance,
As a result, the State Habeas Court’s decision was not contrary to nor an unreasonable
application of federal law and the Court will dismiss this claim.

2. The State Habeas Court Did Not Unreasonably Apply Federal Law
When Denying Henderson’s lneffective Assistance of Appellate
Counsel Claim

In his fourth claim, Henderson alleges that appellate counsel rendered ineffective
assistance because counsel failed to mention the DNA evidence in this case, which did not link
Henderson to the heroin seized from his kitchen. (§ 2254 Pet. 23.) Because “[a]ppellate
counsel’s argument centered on the Commonwealth’s failure to prove that Mr. Henderson
intended to distribute the heroin found in the kitchen,” (§ 2254 Pet. 23), Henderson argues there
is a “reasonable probability” that he would have prevailed on appeal if counsel had referenced

the DNA results, (§ 2254 Pet. 24).

16

Henderson presented this ineffective assistance of counsel claim to the State Habeas
Court. As noted, that court denied the claim in a summary, unpublished order. (Henderson v.
Herring, No. CLl6-4886, slip op. at l.) Because the record before the Court supports the State
Habeas Court’s determination, this Court will dismiss Henderson’s ineffective assistance of
appellate counsel claim.

As explained above, the Commonwealth at trial pursued a theory of constructive
possession. The Commonwealth, therefore, did not have to prove that Henderson physically
handled the heroin or the bags containing the drugs. Assuming, without deciding, that
Henderson can establish that his appellate counsel’s failure to cite the lack of DNA evidence on
appeal was objectively unreasonable, his claim still fails because he has not demonstrated that he
would have likely prevailed on appeal. Henderson again overlooks the evidence that the
Commonwealth presented during trial linking him to the heroin, which included officers
recovering the heroin from inside his house, Henderson admitting to Detective Wallace that he
transported the heroin in his car, and Henderson omitting any claim that he intended to
personally use the heroin, (Henderson v. Commonwealth, No. 1225-14-2 (Va. Cir. Ct. Apr. 22,
2015).) And, on appeal, the court must view the evidence in the light most favorable to the
Commonwealth as the prevailing party. Thus, fairminded jurists could find on this record that
Henderson cannot demonstrate that he would have prevailed on appeal if his counsel had raised
the lack of DNA to counter the Commonwealth’s constructive possession theory. Henderson,
therefore, does not show prejudice on this record. As a result, the State Habeas Court’s decision
was not contrary to, nor an unreasonable application of, federal law. The Court will dismiss his

ineffective assistance of appellate counsel claim.

17

lV. Conelusion
For the foregoing reasons. the Court will grant Ray’s Motion to Dismiss and dismiss
Henderson’s Petition,

An appropriate Order shall issue.

 

United Sta cS District .luclge

Date: march 125; ibm
Richmond, Virginia

